SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION DWS Unconstrained Income VIP The following changes are effective on or about May 31, 2013: QS Investors, LLC (“QS Investors”) will no longer serve as subadvisor to each fund. All references to QS Investors are hereby deleted. The following disclosure is deleted as a heading relating to investment policies and techniques in the INVESTMENT PRACTICES AND TECHNIQUES appendix of the fund’s Statements of Additional Information Part I: GTAA Overlay Strategy Please Retain This Supplement for Future Reference May 1, 2013 SAISTKR-100
